
	
		II
		112th CONGRESS
		1st Session
		S. 336
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mr. DeMint introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To permanently extend the 2001 and 2003 tax relief
		  provisions, and to permanently repeal the estate tax, and to provide permanent
		  AMT relief, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Relief Certainty Act of
			 2011.
		IPermanent tax
			 relief
			101.Repeal of EGTRRA
			 sunsetSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 is repealed.
			102.Repeal of
			 JGTRRA sunsetSection 303 of
			 the Jobs and Growth Tax Relief Reconciliation Act of 2003 is repealed.
			103.Technical and conforming
			 amendmentsThe Secretary of
			 the Treasury or the Secretary’s delegate shall, not later than 90 days after
			 the date of the enactment of this Act, submit to the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate a draft of any technical and conforming changes in the Internal Revenue
			 Code of 1986 which are necessary to reflect throughout such Code the purposes
			 of the provisions of, and amendments made by, this Act.
			IIPermanent
			 individual AMT relief
			201.Permanent
			 individual AMT relief
				(a)Modification of
			 alternative minimum tax exemption amount
					(1)In
			 generalParagraph (1) of section 55(d) of the Internal Revenue
			 Code of 1986 (relating to exemption amount) is amended to read as
			 follows:
						
							(1)Exemption amount
				for taxpayers other than corporationsIn the case of a taxpayer
				other than a corporation, the term exemption amount means—
								(A)the dollar amount
				for taxable years beginning in the calendar year as specified in the table
				contained in paragraph (4)(A) in the case of—
									(i)a
				joint return, or
									(ii)a
				surviving spouse,
									(B)the dollar amount
				for taxable years beginning in the calendar year as specified in the table
				contained in paragraph (4)(B) in the case of an individual who—
									(i)is
				not a married individual, and
									(ii)is not a
				surviving spouse,
									(C)50 percent of the
				dollar amount applicable under paragraph (1)(A) in the case of a married
				individual who files a separate return, and
								(D)$22,500 in the
				case of an estate or trust.
								For
				purposes of this paragraph, the term surviving spouse has the
				meaning given to such term by section 2(a), and marital status shall be
				determined under section
				7703..
					(2)Specified
			 exemption amountsSection
			 55(d) of such Code is amended by adding at the end the following new
			 paragraph:
						
							(4)Specified
				exemption amounts
								(A)Taxpayers
				described in paragraph
				(1)(A)For purposes of paragraph
				(1)(A)—
									
										
											
												For taxable years beginning in—The exemption amount is:
												
											
											
												2011$74,450
												
												2012$78,250
												
												2013$81,450
												
												2014$85,050
												
												2015$88,650
												
												2016$92,650
												
												2017$96,550
												
												2018$100,950
												
												2019$105,150
												
												2020$109,950
												
												2021$112,250.
												
											
										
									
								(B)Taxpayers
				described in paragraph
				(1)(B)For purposes of paragraph
				(1)(B)—
									
										
											
												For taxable years beginning in—The exemption amount is:
												
											
											
												2011$48,450
												
												2012$50,350
												
												2013$51,950
												
												2014$53,750
												
												2015$55,550
												
												2016$57,550
												
												2017$59,500
												
												2018$61,700
												
												2019$63,800
												
												2020$66,200
												
												2021$68,200.
												
											
										
								.
					(b)Alternative
			 minimum tax relief for nonrefundable credits
					(1)In
			 generalSubsection (a) of section 26 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
						
							(a)Limitation based
				on amount of taxThe aggregate amount of credits allowed by this
				subpart for the taxable year shall not exceed the sum of—
								(1)the taxpayer's
				regular tax liability for the taxable year reduced by the foreign tax credit
				allowable under section 27(a), and
								(2)the tax imposed by
				section 55(a) for the taxable
				year.
								.
					(2)Conforming
			 amendments
						(A)Child tax
			 credit
							(i)Section 24(b) of
			 such Code is amended by striking paragraph (3).
							(ii)Section 24(d)(1)
			 of such Code is amended—
								(I)by striking
			 section 26(a)(2) or subsection (b)(3), as the case may be, each
			 place it appears in subparagraphs (A) and (B) and inserting section
			 26(a), and
								(II)by striking
			 section 26(a)(2) or subsection (b)(3), as the case may be in the
			 second last sentence and inserting section 26(a).
								(B)Credit for
			 interest on certain home mortgagesSection 25(e)(1)(C) of such
			 Code is amended to read as follows:
							
								(C)Applicable tax
				limitFor purposes of this paragraph, the term applicable
				tax limit means the limitation imposed by section 26(a) for the taxable
				year reduced by the sum of the credits allowable under this subpart (other than
				this section and sections 23, 25D, and
				1400C).
								.
						(C)Savers'
			 creditSection 25B of such Code is amended by striking subsection
			 (g).
						(D)Residential
			 energy efficient propertySection 25D(c) of such Code is amended
			 to read as follows:
							
								(c)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under this subpart (other than this
				section), such excess shall be carried to the succeeding taxable year and added
				to the credit allowable under subsection (a) for such succeeding taxable
				year.
								.
						(E)Certain plug-in
			 electric vehiclesSection 30(c)(2) of such Code is amended to
			 read as follows:
							
								(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(F)Alternative
			 motor vehicle creditSection 30B(g)(2) of such Code is amended to
			 read as follows:
							
								(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(G)New qualified
			 plug-in electric vehicle creditSection 30D(c)(2) of such Code is
			 amended to read as follows:
							
								(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(H)Cross
			 referencesSection 55(c)(3) of such Code is amended by striking
			 26(a), 30C(d)(2), and inserting 30C(d)(2).
						(I)Foreign tax
			 creditSection 904 of such Code is amended by striking subsection
			 (i) and by redesignating subsections (j), (k), and (l) as subsections (i), (j),
			 and (k), respectively.
						(J)First-time home
			 buyer credit for the District of ColumbiaSection 1400C(d) of
			 such Code is amended to read as follows:
							
								(d)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under subpart A of part IV of subchapter A
				(other than this section and section 25D), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable
				year.
								.
						(3)Adoption
			 credit
						(A)In
			 generalSection 10909 of the Patient Protection and Affordable
			 Care Act, and the amendments made thereby, are repealed; and the Internal
			 Revenue Code of 1986 shall be applied as if such section, and amendments, had
			 never been enacted.
						(B)Conforming
			 amendments
							(i)Section 23(b) of
			 the Internal Revenue Code of 1986, as in effect on December 31, 2009, is
			 amended by striking paragraph (4).
							(ii)Section 23(c) of
			 such Code, as in effect on December 31, 2009, is amended by striking paragraphs
			 (1) and (2) and inserting before paragraph (3) the following:
								
									(1)In
				generalIf the credit allowable under subsection (a) for any
				taxable year exceeds the limitation imposed by section 26(a) for such taxable
				year, reduced by the sum of the credits allowable under this subpart (other
				than this section and sections 25D and 1400C), such excess shall be carried to
				the succeeding taxable year and added to the credit allowable under subsection
				(a) for such taxable
				year.
									.
							(iii)Section 23(c) of
			 such Code, as in effect on December 31, 2009, is amended by redesignating
			 paragraph (3) as paragraph (2).
							(c)Effective
			 dateThe amendments and the repeal made by this section shall
			 apply to taxable years beginning after December 31, 2010.
				IIIPermanent
			 estate tax relief
			301.Permanent
			 estate tax relief
				(a)In
			 generalTitle III of the Tax
			 Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010,
			 and the amendments made thereby, are repealed; and the Internal Revenue Code of
			 1986 shall be applied as if such title, and amendments, had never been
			 enacted.
				(b)Effective
			 dateThe repeal made by this section shall apply to estates of
			 decedents dying, gifts made, and generation skipping transfers after December
			 31, 2009.
				
